DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.         

 Status of Claims
Claims 1-20 were pending in the instant application per last Office Action mailed out on 01/29/2021;  and per Applicant’s election filed on 03/29/2021, Claims 1-12 and 19-20 are pending based on claim amendments filed on 03/29/2021 making Claims 19 & 20 almost identical to Claims 1 & 5 respectively, while remaining Claims 4 & 13-18 have been shown as cancelled.                   
This Office Action is a non-final rejection on merits in response to the Applicant’s election of claims and the claim amendments filed on 03/29/2021 for its original application filed on 10/01/2019 and titled:     “Witnessed Ad-hoc Uservices”.                  
Accordingly, elected and amended Claims 1-12 & 19-20 are now being rejected herein.             
 Claim Objections 
Independent Claims 1 & 19 are objected to because of the following informalities:  
Claim 1, line 10 recites “a Witness” and “the Witness” and line 17 recites “the Witness”;  and Examiner notes that it is not clear which recitation of “Witness” and “witness” in Applicant’s specification is being referred to in this claim {for example but not limited para [0014] recites --- [“While it is assumed for clarity a Witness is a separate entity, the witness functions may be performed in a peer to peer fashion between two devices.”] and para [0020] recites --- [“ e.g., the uService Provider wants to be paid, and the uConsumer wants to only pay if the uService is successfully consumed. In the illustrated embodiment, a Witness  witnesses 116 the transaction.]}.  Examiner seeks clarification on this matter, and asks the Applicant why “Witness” cannot be recited as “uWitness” in the claims that would be similar to “uService” recited in these claims?               
Independent Claim 19, line 10 recites “a Witness” and “the Witness” and line 15 recites “the Witness”;  and Examiner notes that it is not clear which recitation of “Witness” and “witness” in Applicant’s specification is being referred to in this claim {for example but not limited para [0014] recites --- [“While it is assumed for clarity a Witness is a separate entity, the witness functions may be performed in a peer to peer fashion between two devices.”] and para [0020] recites --- [“ e.g., the uService Provider wants to be paid, and the uConsumer wants to only pay if the uService is successfully consumed. In the illustrated embodiment, a Witness witnesses 116 the transaction.]}.  Examiner seeks clarification on this matter, and asks the Applicant why “Witness” cannot be recited as “uWitness” in the claims that would be similar to “uService” recited in these claims?             
Appropriate correction is required.             

 Specification Objections 
The Specification filed on 10/01/2019 by the Applicant is objected to by the 

{“The use of many terms, for example but not limited to, uConsumer, uService/s, uService Provider, Witness, pService, Quality of Service, etc., which are a trade name or a mark used in commerce, has been noted in this application.  These terms should be accompanied by the generic terminology;  furthermore these terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.            
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.”}        
Furthermore, Examiner notes that at least WITNESS is a trademark registered to Health Alert LLC;  and Witness is a trademark registered to Lifestyle A. Limited Corp. in Israel;  and the trade mark consists of the word witness with a capitalized letter W, all in black except for a right-side portion, which is in bright green;  and WITNESS is a trade-mark registered to Simpson Strong-Tie Company, Inc.;  and WITNESS is a registered trademark of General Dynamics Mission Systems Inc.;  which are some of the known trademarks.           
Appropriate correction is required.           

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-3/5-12 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 19 are independent method and machine accessible medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites limitations of discovering services (that may be any device hardware and/or software per the Abstract) offered, selecting one of the services, negotiating requirements for consuming one of the services, provisioning the selected one of the services, determining a result of success or failure of the consuming, and notifying the selected one of the services.  In other words, the claim describes peer to peer services, and more particularly to ad-hoc decisions of one or more devices to share a hardware and/or software service on witnessed terms of service.  These Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of authenticating a witness to permit the consuming (of service) and notifying the witness of the result (of consuming).  These elements are considered extra-solution activities.  The execution of instruction on a processor in the steps are recited at a high level of generality, i.e., as generic processor/s performing generic computer/s functions of processing data (including discovering, selecting, negotiating, provisioning, determining and notifying over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of authenticating a witness to permit the consuming (of service) and notifying the witness of the result (of consuming), were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, as para [0053] of the Specification states --- {Typically, the environment includes a machine 500 that includes a system bus 502 to which is attached processor(s) 504, a memory 506, e.g., random access memory (RAM), read-only memory (ROM), or other state preserving medium, storage devices 508, a video interface 510, and input/output interface ports 512. It will be appreciated the processor(s) may be the same or different, e.g., different ones used in different circumstance, such as power connectivity, power level state, or other state, and a processor may have multiple same or different cores. The machine may be controlled, at least in part, by input from conventional input devices, such as keyboards, mice, etc., as well as by directives received from another machine, interaction with a virtual reality (VR) environment, biometric feedback, or other input source or signal.} --- indicates that the concept of authenticating a witness to permit the consuming (of service) and notifying the witness of the result (of consuming) is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including machine accessible medium Claim 19.  Furthermore, the dependent method claims 2-3 and 5-12 do not resolve the issues raised in the independent method Claim 1.   Accordingly, dependent machine accessible medium Claim 20 is rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.             
Therefore, said Claims 1-3/5-12 & 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.           

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Claims 1-12 & 19-20 recite multiple limitations, such as uConsumer, uService/s, uService Provider, Witness, pService, Quality of Service, etc., which are unclear and/or indefinite.  Examiner notes that said recitations in the claims are recited as a limitation to identify or describe a particular material or product, and the claims do not comply with the requirements of the 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.             
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3/5-12 & 19-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/29/2021 are shown as underlined additions, and all deletions may not be shown.)           


Exemplary Analysis for Rejection of Claims 1-3 & 5-12 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2005/ 0108133 filed by Balasubramanian et al. (hereinafter “Bala”) in view of Pub. No. US 2008/ 0027773 filed by Law, Ip-Ming Stephen (hereinafter “Law”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Bala teaches ---   
1.  (Currently Amended)   A computer-implemented method
discovering, by executing an instruction with at least one processor, uServices offered by [[the]] a uService Provider;          
(see at least:   Bala Abstract and Summary of the Invention in paras [0012]-[0031];  & paras [0049]-[0550] about {“In a typical embodiment, Broker 330 further includes one or more mechanisms to manage communication with other elements of Network Application System 300, to facilitate identification of the service consumer, to process consumer data (data passed between the service consumer and Broker 330), and to process provider data (data passed between the service provider and Broker 330).   These mechanisms may include logic circuits, computer instructions, or the like.  The consumer data and provider data are processed according to a service contract associated with the service consumer identity.”} ......... {“Network Application System 300 may also include an optional Configuration Engine 340.  Configuration Engine 340 is configured to specify preferences, capabilities or limitations of one or more service consumers and, optionally, to specify a characteristic of a service provider.  Service consumer data relating to these specifications is stored in a Data Storage 350.  In some embodiments, service consumer data is entered manually through a user interface.  In some embodiments, service consumer data is received from a service consumer, such as Consumer 310A.  Data Storage 350 is optionally accessible from more than one service broker.  In some embodiments, Data Storage 350 is further configured to store the specified characteristic of a service provider and/or is accessible through one or more of Providers 320A-320C. Optionally, Data Storage350 may be further configured to serve other functions such as to serve as a cache of contract data to be looked up by a service broker at runtime, to serve as a temporary storage for data being communicated with Broker 330, to store computer instructions, to store data in an intermediate format during processing, to store historical data, or the like.  For example, in some embodiments Data Storage 350 is configured to store, as historical data, either service consumer data previously received from one or more service consumers or data concerning which service provider characteristics historically resulted in successful service contracts.  In alternative embodiments, all or part of Configuration Engine 340 is associated with an independent third party or one of Consumers executable code callable through function calls or pointers during the processing of data”}; & Service Providers 320A-320C and Negotiate Step 860;  which together are the same as claimed limitations above)     
Examiner notes that service contract/s is the same as claimed ‘uServices’ and Service Providers 320A-320C are the same as claimed ‘uService Providers’.        


Bala teaches ---        
selecting, by executing an instruction with the at least one processor, a one of the uServices corresponding to the uService Provider;        
(see at least:   Bala ibidem;  & para [0067] about {“In a Provider Communication Step 550, communications occur with a service provider, such as Provider 320A, under at least one service contract term characterized by the service contract data selected in Select Data Step 520.  In some embodiments, these communications occur between Broker 330 and Provider 320A.  In other embodiments, these communications occur between Consumer 310A and Provider 320A, without necessarily passing through, or requiring further instruction from, Broker 330.”}; & Service Providers 320A-320C;  which together are the same as claimed limitations above)       


Bala teaches ---          
negotiating, by executing an instruction with the at least one processor, requirements for [[a]] consuming of the selected one of the uServices;      
(see at least:  Bala ibidem; & para [0065] about {“In a Consumer Communication Step 530, communication takes place with the service consumer under at least one service contract term characterized by the service contract data selected in Select Data Step 520.  This service contract term may include, for example, a preferred data format, a data transport protocol, a security scheme, a quality of service or performance requirement, or the like.  Consumer Communication Step 530 optionally includes communication of information required for performing the requested service. For example, the communication may include financial data to be processed by an application service provider configured to perform accounting functions.”}; & Negotiate Step 860;  which together are the same as claimed limitations above)    



authenticating, by executing an instruction with the at least one processor, [[with]] (a Witness), (the Witness authorized) to permit the consuming;        
(see at least:   Bala ibidem; & para [0008] for authentication; & para [0066] for {“For example, in one embodiment, Broker 330 receives a user identification and password sufficient to establish a secure communication session, and in response generates an authentication certificate in a form required by a service provider.”}; & para [0078] for service Consumers 31OA-310C, services offered by Providers 320A-320C, allow service customer data to be used for identifying a service provided by one of Providers 320A-320C, and interface for communication to Network Application System 300; & para [0104] for Receive Consumer Confirmation Step 870;  which together are the same as claimed limitations above)         

Bala teaches as disclosed above, but it may not explicitly disclose about ‘a Witness’ and ‘the Witness authorized’.  However, Law teaches it explicitly.            
(see at least:   Law Abstract and Summary of the Invention in paras [0004]-[0009]; & paras [0021]-[0022] about {“In accordance with another exemplary embodiment, the commitment needs to be approved by a third party for purpose of authenticity verification before proposal to the receiving-party is made.  FIGS. 8, 9, and 10 depict the approval process by a third party.  In FIG. 8, when John is ready to commit (by clicking the initiation button), System will ensure that John obtains all the proper approval before making a commitment.”} ......... {“In accordance with another exemplary embodiment of the present invention, third party acknowledgement to the existence of a commitment is also supported for purpose of witnessing.  FIGS. 12, 13, and 14 are logical screen shots for the witnessing process.”}; which together are the same as claimed limitations above to include ‘a Witness’ and ‘the Witness authorized’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bala with the teachings of Law.  The motivation to combine these references would be to provide improved methods of interaction between service consumers and service providers in network based applications (see para [0011] of Bala), and to provide a system and method for allowing an individual or a party to capture, organize, assess, understand, and agree to one or more pre-defined conditions (see para [0001] of Law).            




Bala and Law teach ---            
provisioning, by executing an instruction with the at least one processor, the selected one of the uServices;         
(see at least:   Bala ibidem; & para [0106] about {“In various embodiments, an active broker, such as Broker 330, may be configured to debit an account of a service consumer, credit an account of a service provider, perform credit management, and/or terminate provision of a service responsive to financial considerations.”}; & para [0107] about {“In alternative embodiments, Broker 330 plays a more passive role in providing the provisioned service. For example, in some embodiments Broker 330 functions as a passive agent that does not participate actively in provision of the service but monitors contract compliance, tracks user data, collects information used for billing, or the like.”}; & para [0108] about {“In these embodiments, the member of Providers 320A-320C and the member of Consumer 310A-310C are responsible for performing under the terms of the provisioned service contract.”}; & para [0109] about {“Once a service contract is provisioned in Provision Service Step 865, the service may be facilitated by a service broker or passive agent other than Broker 330.  For example, in some embodiments, the service contract data generated in Provision Service Step 865 is used by a service broker or passive agent not associated with Online Service Marketplace 360 or included in Network Application System 300.”}; which together are the same as claimed limitations above)     
(see at least:   Law ibidem)     


Bala and Law teach ---            
determining, by executing an instruction with the at least one processor, a result of success or failure [[for]] corresponding to the consuming;   and          
(see at least:   Bala ibidem; & para [0014] about {“For instance, in some embodiments, contracts are determined using a service provider characteristic and preferences of the service consumer.  In some embodiments, contracts are determined using a service provider characteristic, and capabilities & limitations of the service consumer.  In some embodiments, contracts are determined using a service provider characteristic, and  establish more than one service contract with more than one service provider.  Thus, the specified information may be reused to establish custom interaction characteristics for a variety of service providers.  Each service consumer/ service provider interaction may be performed under different service contract terms (e.g., a different service policy) that are responsive to both the service provider and the service consumer.”}; & para [0024] about {“and a mechanism configured to determine first service contract data responsive to the selection criteria and the service provider data,”}; & para {0027] about {“a configuration engine configured for determining a first contract term of a contract using the selection criteria and a characteristic of a service provider service configured to provide the service to the service consumer,”}; & para [0028] about {“the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, the selection criteria configured for determining contract data, the determination being responsive to the first characteristic or the second characteristic, comparing the selection criteria with the first characteristic and with at least the second characteristic, the results of the comparison including identification of one or more service that meets the selection criteria, and advising the service consumer of results of the comparison.”}; & para [0029] about {“each of the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, storing the received selection criteria, statistically analyzing the consumer preferences, consumer limitations or consumer capabilities included in the stored selection material, and determining a characteristic of the service responsive to the statistical analysis, the characteristic, in conjunction with 
the selection criteria, being configured for determining contract data.”}; & para [0030] about {“each of the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, a code segment configured for storing the received selection criteria, a code segment configured for statistically analyzing the consumer preferences, consumer limitations or consumer capabilities included in the stored selection material, and a code segment configured for determining a characteristic of the service responsive to the statistical analysis, the characteristic, in determining contract data.”}; & para [0031] about {“the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, the selection criteria configured for determining contract data, the determination being responsive to the first characteristic or the second characteristic, a code segment configured for comparing the selection criteria with the first characteristic and with at least the second characteristic, the results of the comparison including identification of one or more service that meets the selection criteria, and a code segment configured for advising the service consumer of results of the comparison.”}; & para [0044] about {“A service contract is also determined with consideration of at least one characteristic of the service provider.  This characteristic may be a preference, capability, limitation, requirement, or the like.  In some embodiments, the characteristics of the service provider are available as a contracting option.  However, in contrast with the policies of the prior art, this contracting option is configured for determining terms of a service contract, not for dictating conditions of any interaction.  As such, the contracting option of the invention is more flexible than the policies of the prior art, and typically the contracting option alone is insufficient for determining all terms of a service contract.  For example, characteristics of a service provider may include a limitation, a preference, and/or a willingness to negotiate a contract term using the preference and limitation as bounds.  As described further herein, determination of a complete set of terms of a service contract requires information regarding one or more preference, capability or limitation of the service consumer.”}; & paras [0051]-[0052] for determining a contract; which together are the same as claimed limitations above)      
(see at least:   Law ibidem; & para [0004] about {“These conditions represent the criteria by which they would be evaluated to determine if the commitment has been successfully fulfilled or not.”}; & para [0007] about {“All commitments are subject to periodic tracking and evaluation to determine if fulfillment has been satisfactorily achieved.”}; & para [0014] about {“It has generally been difficult to express a commitment in a structured manner so that subsequent tracking of its fulfillment is possible.  The person or persons offering a commitment usually provide only an end result to which the persons are committed.  It is rather seldom for the persons offering a commitment would also provide the criteria by which determine if fulfillment has been achieved or not.  Furthermore, expression of the end result and the criteria in a structured manner so that automated tracking and evaluation of their fulfillments is a rather difficult task and errors can easily occur.”};  which together are the same as claimed limitations above)     


Bala and Law teach ---            
notifying, by executing an instruction with the at least one processor, selected ones of the uService Provider and the Witness of the result.              
(see at least:   Bala ibidem; & para [0009] about {“protocol for exchange of information between service consumers and service providers in a network environment.”}; & para [0028] about {“the results of the comparison including identification of one or more service that meets the selection criteria, and advising the service consumer of results of the comparison.”}; & para [0031] about {“and a code segment configured for advising the service consumer of results of the comparison.”}; & para [0088] about {“In an Advise Step 830, the service consumer from which the selection criteria were received in Receive Selection Criteria Step 820 is notified of the result of Compare Step 825.  In some embodiments, this notification occurs through a browser and a network such as Network 140.”}; & para [0094] about {“For example, if Consumer 310A is presented with services offered by a plurality of service providers in Advise Step 830 and a selection of one of these services is received by Online Service Marketplace 360 in Receive Selection Step 835, then a provider of the selected service (e.g., a member of Providers 320A-320C) is notified of Consumer 310A's interest in Send Expression of Interest Step 850.”};  which together are the same as claimed limitations above)       
(see at least:   Law ibidem)     





Dependent Claims 2-3, 5-7 and 10-12 are rejected under 35 USC 103 as unpatentable over Bala in view of Law as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Bala and Law teach ---          
2. (Currently Amended) The method of claim 1, further including matching discovered ones of the uServices to characteristics of 
(see at least:   Bala ibidem; & para [0087] about {“Compare Step 825 may result in identification of one or more stored search characteristics associated with services that match a preference, capability, or limitation specified within the selection criteria.”}; & para [0088] about {“In an Advise Step 830, the service consumer from which the selection criteria were received in Receive Selection Criteria Step 820 is notified of the result of Compare Step 825.  In some embodiments, this notification occurs through a browser and a network such as Network 140.  For example, the user may be presented with a list of services that match the selection criteria, further attributes of these services, and/or an option to pursue a service contract for these services.  The further attributes may include the identity of a service provider providing the service, characteristics of the service provider, price, or cross references to related services.”}; & para [0097] about {“For example, in one embodiment, the expression of interest includes preferences, capabilities and/or limitations of the consumer that were matched with characteristics of the service provider in Compare Step 825 (FIG. 8A), and consumer requests relating to price and/or other terms of a possible service contract between the service consumer and the service provider.”};  which together are the same as claimed limitations above)     
(see at least:   Law ibidem; & para [0004] about {“These conditions are made up by a combination of one or more activity and/or deliverable and their corresponding schedules, resource requirements, and estimated costs of a project plan.”};  which together are the same as claimed limitations above)     



With respect to Claim 3, Bala and Law teach ---          
3. (Currently Amended) The method of claim 1, wherein selecting the one of the 
uServices includes presenting discovered available services in a user interface (UI).  
(see at least:   Bala ibidem; & para [0050] about {“In some embodiments, service consumer data is entered manually through a user interface.’}: & para [0051] about {“In some embodiments, user interface configured to show to a user details of a service contract.  These details include specific service contract terms that are determined using preferences, and/or capabilities and limitations, of a service consumer.”}; & para [0052] about {“The user interface of Configuration Engine 340 may be used by a user to view these different contract terms, before, during, or after their use by Broker 330.”}; & para [0053] about {“For example, Configuration Engine 340 may include an interface that enables a user to change service consumer data stored in Data Storage 350.”}; 
& Customer Service Interface 130;  which together are the same as claimed limitations above)          
(see at least:   Law ibidem)     



With respect to Claim 5, Bala and Law teach ---          
5. (Currently Amended)  The method of claim [[4]] 1, further including:    determining a pService based selected one of the uServices;      
determining a pro-rata value for the pService;   and         
negotiating a price for consuming the pService that exceeds the pro-rata value.     
(see at least:   Bala ibidem; & para [0009] about {“FIG. 2 illustrates an alternative architecture of the prior art.  In this architecture, a Service Interface 210 is used as an interface between the service consumers and the service providers.  Service Interface 210 may be used to establish one policy shared by the service providers and may be able to perform simple operations such as data format conversion.  One common protocol is an access protocol named SOAP (simple object access protocol).  SOAP is a lightweight protocol for exchange of information between service consumers and service providers in a network environment.  SOAP is an XML based protocol including policies defining how data can be packaged and communicated.”};  which together are the same as claimed limitations above to include pService that is defined in para [0018] of the Specification defining “It will be appreciated a uService offered by a device may be a "packaged service" or pService determined by combining one or more uServices of a device and/or uServices available to the device from other devices”)      
(see at least:   Law ibidem)     



With respect to Claim 6, Bala and Law teach ---          
6. (Currently Amended) The method of claim 1, wherein [[the]] selecting the one of the uServices is based at least one of a price, a Quality of Service, a reliability of uService Provider, a type associated with the uService, a preference for a uService Provider, a promotion, or a uService Provider characteristic.  
(see at least:   Bala ibidem; & paras [0012]-[0031], [0042]-[0044], [0063]-[0064], [0071], [0079], [0083]-[0087], [0091]-[0092], [0097] & [0115] for preferences and characteristics; & para [0065] for quality of service or performance requirement; & paras [0088] & [0097] for price;  which together are the same as claimed limitations above)       
(see at least:   Law ibidem)     



With respect to Claim 7, Bala and Law teach ---          
7. (Currently Amended) The method of claim 6, further including selecting the one of the uServices based on at least one of a predetermined negotiation associated with the uConsumer, a policy associated with the uConsumer, or the preference.  
(see at least:   Bala ibidem; & para [0027] for a contract negotiation system & about {“and an input/output interface configured for negotiating a second term of the contract using a preference, limitation or capability of the service consumer or the service provider.”}; & para [0044] about {“For example, characteristics of a service provider may include a limitation, a preference, and/or a willingness to negotiate a contract term using the preference and limitation as bounds.”}; & para [0091] about {“For example, the first consumer data may be sufficient to determine a first contract term and the service consumer may request negotiation of further contract terms.  Negotiations are optionally performed interactively between one of Consumers 310A-310C and Providers 320A-320C and may be facilitated by Online Service Marketplace 360. In some embodiments, willingness to negotiate specific contract terms is a characteristic (e.g., preference, limitation, or capability) of a service provider.   The negotiation process optionally includes the use of negotiating parties. The negotiation process optionally includes exchange of further service consumer data and/or service provider data.”};  which together are the same as claimed limitations above to include ‘a predetermined negotiation’)      
(see at least:   Law ibidem; & para [0019] about {“Negotiation between the delivering party and relevant stakeholders is expected in order to arrive at a mutually satisfactory ground for possible agreement on the criteria and requirements that would form the ultimate commitment.  Finally, decision can be reached by the delivering party whether a commitment can be proposed given the specified conditions and criteria or no commitment can be made.  All the data flow, negotiation, and decisions are kept and facilitated by the system.”};  which together are the same as claimed limitations above to include ‘a predetermined negotiation’)      



With respect to Claim 10, Bala and Law teach ---          
10. (Currently Amended) The method of claim 1, further including 
(see at least:   Bala ibidem)     
(see at least:   Law ibidem)     



With respect to Claim 11, Bala and Law teach ---          
11. (Currently Amended) The method of claim 1, further including providing the uConsumer with a selected one or more of resources of the uService Provider.          
(see at least:   Bala ibidem)     
(see at least:   Law ibidem)     



With respect to Claim 12, Bala and Law teach ---          
12. (Currently Amended) The method of claim 11, wherein the resources of the uService Provider includes at least one of a display, a printer, access to a network, access to data, access to software, access to hardware, or engaging in a transaction on behalf of the uConsumer.           
(see at least:   Bala ibidem)     
(see at least:   Law ibidem)     





Dependent Claims 8-9 are rejected under 35 USC 103 as unpatentable over Bala in view of Law as applied to the rejection of Claims 1-3, 5-7 & 10-12 above, and further in view of Pub. No. US 2008/ 0065728 filed by Haas, Bertrand (hereinafter “Haas”), and as described below for each claim/ limitation.          

With respect to Claim 8, Bala and Law teach ---          
8. (Currently Amended) The method of claim 1, further including:  
charging the uConsumer (a first fee) for a consumption of the one of the uServices;         
crediting the uService Provider (a second fee) for providing the one of the uServices;            
determining a failure of the consumption;   and  
responsive to determining the failure:      
electing to (refund) the first fee based 
(see at least:   Bala ibidem; & paras [0088], [0097]-[0098] for price; which together are the same as claimed limitations above)        
(see at least:   Law ibidem; & paras [0004], [0008], [0017]-[0019] for estimated cost/s; which together are the same as claimed limitations above)      


(see at least:   Haas Abstract and Summary of the Invention in paras [0006]-[0009]; & paras [0016]-[0020] about {“In step 44, the first data part of the e-mail message is sent to the recipient 16.  The ISP 12 includes an embedded reply link in the e-mail message that includes the first data part that, if accessed by the recipient 16, will indicate to the ISP 12 that the recipient 16 desires to obtain the second data part.  According to the present invention, the sender pays the ISP 12 a sending fee for each e-mail message sent by the sender server 10 and delivered to a recipient via the ISP 12.  The ISP 12 will reduce, or refund, some portion, or all, of the sending fee for those e-mail messages sent by the sender server 10 that the recipient 16 has deemed to be of value, while maintaining the full amount of the sending fee that the recipient 16 has not deemed to be of value.  Thus, there is a financial incentive for senders to only send e-mails that recipients will deem valuable.  An e-mail is deemed to be valuable to a recipient 16 if the recipient 16 desires to obtain the entire e-mail message, including the second data portion.  Thus, it is in best interest of the sender to ensure that the second data portion includes some information that the recipient will want to receive.”}..... 
{“Upon receipt of the e-mail message including the first data part, the recipient 16 will determine whether or not to obtain the second data part based on the recipient's 16 level of interest.  If the recipient 16 desires to obtain the full e-mail message, i.e., both the first and the second data parts, the recipient 16 can request the second data part from the ISP 12 utilizing the embedded reply link in the e-mail message that contains only the first data part.  By clicking on the embedded reply link, an automatic reply will be sent to the ISP 12 that identifies the recipient 16 and provides the EID.  Optionally, the embedded reply link can also be used to automatically send a notice to the sender server 10 when the recipient 16 requests the second data part from the ISP 12.  Through use of these automatic replies, the sender will know exactly for which e-mail messages the full sending fee should not be paid, thereby allowing the sender to reconcile accounting with the ISP 12.”}; .....{“In step 46, the ISP 12 continuously monitors to determine 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bala and Law with the teachings of Haas.  The motivation to combine these references would be to provide improved methods of interaction between service consumers and service providers in network based applications (see para [0011] of Bala), and to provide a system and method for allowing an individual or a party to capture, organize, assess, understand, and agree to one or more pre-defined conditions (see para [0001] of Law), and to provide a method and system for a service provider to be compensated for delivering e-mail messages that will reduce the amount of unsolicited e-mail messages sent via computer networks (see para [0001] of Haas).        



With respect to Claim 9, Bala, Law and Haas teach ---          
9. (Currently Amended) The method of claim 8, wherein electing to refund or reverse fees is determined based at least one of [[:]] a 3history of failures associated with a device to receive the refund or reverse fee, [[and ]] or a reliability of an environment in which the consuming occurs.                 
(see at least:   Bala ibidem)     
(see at least:   Law ibidem)     
(see at least:   Haas ibidem)       





With respect to Claims 19-20, the limitations of these machine accessible medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3 & 5-12 as described above using cited references of Bala, Law and Haas, because the limitations of these machine accessible medium 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the 

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691